DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-14, the prior art of record fails to teach or render obvious an apparatus for metering and dispensing a predetermined amount of viscous substance, particularly including a first dispensing flow path branching into a second dispensing flow path that is angled relative to the first dispensing flow path; a metering piston disposed in the metering flow path and being movable in the metering flow path between an unloaded position and a loaded position; and a dispensing piston movable between a retracted position in which the dispensing piston is disposed outside of the dispensing valve and extended position in which the dispensing piston extends through the dispensing valve into the second dispensing flow path to dispense the predetermined amount of the viscous substance via the second dispensing flow. 
Regarding claims 15-20, the prior art of record fails to teach or render obvious a method of metering and dispensing a volume of viscous substance, particularly including pressurizing the viscous substance to a pressure sufficient for the viscous substance to move the metering piston from the unloaded position to a predetermined loaded position and thereby predetermining the volume of the viscous substance to be dispensed; after the metering piston reaches the loaded position, closing the supply valve to enclose the volume within the parts of the supply flow path, the dispensing flow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nobuta (US 4,871,001) shows another apparatus for metering and dispensing a viscous substance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754